Citation Nr: 0708539	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for HIV related 
illness.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for ulcers.

5.  Entitlement to service connection for a lung condition.

6.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

7.  Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to May 
1974.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  Competent evidence of HIV attributable to service has not 
been presented.

2.  Competent evidence of depression attributable to service 
has not been presented.

3.  Competent evidence of hepatitis C attributable to service 
has not been presented.

4.  Competent evidence of chronic ulcers has not been 
presented.

5.  Competent evidence of a chronic lung condition has not 
been presented.

6.  Competent evidence of peripheral neuropathy of the lower 
extremities attributable to service has not been presented.

7.  Competent evidence of herniated nucleus pulposus of the 
lumbar spine attributable to service has not been presented.


CONCLUSIONS OF LAW

1.  Service connection for HIV related illness is denied.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Service connection for depression is denied.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Service connection for hepatitis C is denied.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  Service connection for ulcers is denied.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  Service connection for a lung condition is denied.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

6.  Service connection for peripheral neuropathy of the lower 
extremities is denied.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

7.  Service connection for herniated nucleus pulposus of 
lumbar spine is denied.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
September 2003 essentially complied with statutory notice 
requirements as outlined above.  The appellant was advised of 
the information and types of evidence that must be received, 
and he was advised of what the evidence must show to support 
his claims.  The appellant was advised to send evidence or 
information necessary to decide his claims, or alternatively 
to provide VA with sufficient information to obtain such 
evidence on his behalf.  The appellant was advised his 
responsibilities and those of VA with respect to obtaining 
evidence.

The Board observes that notice of the disability rating and 
effective date elements has not been provided.  While this 
defect is regrettable, the error is harmless and non-
prejudicial to the appellant because he was not deprived of 
information needed to substantiate his claims and, in the 
end, the weight of the evidence is against his claims.  As 
the benefit sought could not be awarded even had there been 
no defect, the appellant is not prejudiced by a decision in 
this case.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with VA and non-VA treatment records have been 
associated with the claims folder.  Additionally, the 
appellant was afforded the opportunity to appear for a 
hearing, which he declined.  We find that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Initially, the Board notes the appellant served during 
wartime.  He did not engaged in combat and he does not assert 
that his claimed disabilities are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  To 
prevail in a claim for service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 
12 Vet. App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The appellant is not competent to provide a medical opinion 
as to diagnosis or the cause of his claimed disorders.  
Bostain v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. 
Brown, 10 Vet.App. 183, 196 (1997)("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.").  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the CAVC 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed 
that the third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.



A.  HIV Related Illness and Hepatitis C

Service medical records, including report of separation 
examination dated May 1974, are negative for HIV and 
hepatitis C findings.  Medical records dated August 1991 from 
the Texas Department of Criminal Justice show findings for no 
acute hepatitis, but the appellant was seropositive for HIV 
and he admitted prior intravenous drug use.  Private hospital 
records dated July 1998 reflect serological findings for HIV 
and hepatitis C.  A January 1999 treatment note reflects a 
history of prior drug use.  Private hospital records dated 
January 1999 show that the appellant was admitted for cocaine 
detoxification and treatment records show that the appellant 
is HIV positive.  Subsequently dated VA and non-VA medical 
records continue to show that the appellant is HIV positive 
with related health issues.

In January 2003, the appellant filed a claim for service 
connection for HIV and hepatitis C.  He has presented no 
argument in support of his claim.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for HIV related illness and hepatitis C.  These 
conditions are not shown in service or soon after service.  
The first documented findings for HIV and hepatitis C are in 
1991, 17 years after service discharge.  Moreover, competent 
evidence has not been presented showing a relationship 
between service and the onset of HIV or hepatitis C many 
years later.  Accordingly, the claims are denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

In reaching this decision, the Board acknowledges that the RO 
has not obtained a VA examining addressing the etiology of 
the veteran's HIV or hepatitis C.    While there is competent 
evidence that the veteran has these disabilities, the veteran 
has not identified an alleged in-service event, injury, or 
disease that is causally related to these conditions.  
Furthermore, there is no evidence of record to "indicate" 
that HIV or hepatitis C resulted from active service.  In 
light of these circumstances, VA is under no duty to provide 
him with a VA compensation and pension examination addressing 
the etiology of his HIV or hepatitis C infections.  See 
McLendon.

B.  Depression and Peripheral Neuropathy

Service medical records are silent for lower extremity and 
neurological complaints.  These records reflect that the 
appellant sought a psychiatric appointment in December 1973, 
reporting that he was tired of the Navy.  At this time, he 
was quiet and slow of speech and unwilling to discuss the 
problem in detail.  No psychiatric problem was found.  An 
adjustment problem to the Navy and several administrative 
difficulties were noted.  The appellant was returned to duty.  
Report of separation examination dated May 1974 is negative 
for psychiatric or lower extremity complaints, and clinical 
findings show no psychiatric defects or abnormality of the 
lower extremities, neurological or otherwise.

Private medical records dated April 1998 shows that the 
appellant was assessed with HIV neuropathy.  A private 
hospital report dated January 1999 reflects that the 
appellant was admitted for cocaine detoxification.  On 
psychiatric evaluation, the appellant reported a history of 
HIV and neuropathy.  He further reported using intravenous 
drugs for the past 15 years and that the nerves of his feet 
were damaged by his medications.  The appellant's mood was 
described as depressed.  The final diagnosis was for drug 
dependence.  Subsequently dated medical records continue to 
show peripheral neuropathy.  VA treatment notes dated July 
and August 2004 reflects a diagnosis for depression.

In weighing the evidence, the Board concludes that the 
preponderance of the evidence is against service connection 
for depression and peripheral neuropathy of the lower 
extremities.  Neither disability is shown in service or soon 
after service.  The first documented evidence of depression 
and peripheral neuropathy of the lower extremities is more 
than 20 years after service discharge.  Moreover, competent 
evidence has not been presented showing a relationship 
between service and the onset of either depression or 
peripheral neuropathy shown many years after service.  
Additionally, while the evidence of record suggests that 
these conditions may be related to HIV, secondary service 
connection is not appropriate for consideration in this 
matter as the appellant is not service connected for HIV.  
Accordingly, the claim is denied.  As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert supra.

In reaching this decision, the Board acknowledges that the RO 
has not obtained a VA examining addressing the etiology of 
the veteran's depression or peripheral neuropathy.  There is 
no competent evidence of record to "indicate" that these 
disabilities resulted from active service.  On the contrary, 
his neuropathy has been attributed to his HIV.  In light of 
these circumstances, VA is under no duty to provide him with 
a VA compensation and pension examination addressing the 
etiology of his current depression or peripheral neuropathy.  
See McLendon.

C.  Ulcers

Service medical records are negative for digestive-gastric 
complaints and findings, including ulcers.  Report of service 
separation examination dated May 1974 shows no complaints of 
stomach trouble or frequent indigestion, and there were no 
digestive-gastric defects or diagnoses.

Private medical records dated December 1993 reflect, by 
history, duodenal ulcer and he was assessed with dyspepsia.  
Subsequently dated medical records reflect that the appellant 
had nutritional problems, and they also show that he was 
prescribed Maalox and Zantac (antacids).  These records show 
that, in December 1996, the appellant was seen for complaints 
of stomach pain, which he called an ulcer.  The assessment 
was gastritis.  Later, in December 1996, the appellant 
reported that he had intermittent ulcer problems for over 26 
years.  He complained of acute left upper quadrant abdominal 
pain of one week duration, described as burning.  The 
diagnosis was probable peptic ulcer disease.  In March 1997, 
the appellant reported that his Tagamet prescription had 
expired.  Peptic ulcer, by history, was noted.

The Board has carefully reviewed the evidence in this matter.  
However, the weight of the evidence is against service 
connection for ulcers.  We note that service medical records 
are silent for gastric and epigastric complaints or findings.  
While the appellant provided a history of duodenal ulcer in 
1993, he is not competent to provide a medical diagnosis for 
ulcer as a lay person.  See Espiritu, supra.  Additionally, 
the Board finds that the diagnosis for "probable peptic 
ulcer" in December 1996 is speculative and, therefore, does 
not establish the existence of chronic ulcer disease.  The 
Board finds that there is no competent evidence of ulcers.  
Furthermore, even assuming arguendo that the appellant does 
have ulcer disease, competent evidence has not been presented 
attributing the onset to service.  The Board is constrained 
by the evidence of record and the preponderance of the 
evidence is against the claim.  Accordingly, the claim must 
be denied.  As the evidence is not in equipoise, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In reaching this decision, the Board acknowledges that the RO 
has not obtained a VA examining addressing the etiology of 
his claimed ulcers.  While there is competent evidence that 
the veteran has current peptic ulcer disease, the veteran has 
not identified an alleged in-service event, injury, or 
disease that is causally related to this condition.  
Furthermore, there is no evidence of record to "indicate" 
that peptic ulcers resulted from active service.  In light of 
these circumstances, VA is under no duty to provide him with 
a VA compensation and pension examination addressing the 
etiology of his peptic ulcers.  See McLendon.

D.  Lung Condition

Service medical records reflect that, on service separation 
examination dated May 1974, there were expiratory and 
inspiratory wheezes of the right lower lobe.  It was noted 
that the appellant smoked cigarettes, one pack per day.  No 
lung disease was diagnosed.

Private medical records show that, in January 1991, the 
appellant was diagnosed with bronchitis and possible 
pneumonia.  A chest x-ray revealed a left lower lobe 
infiltrate that improved over 2 weeks.  A September 1991 
chest x-ray showed no active disease, normal findings.  In 
April 1993, the appellant was seen for cold symptoms, 
diagnosed as an upper respiratory infection.  In October 
1993, the appellant was again diagnosed with an upper 
respiratory infection.  The lungs were described as clear.  
In October 1994, the appellant was seen for complaints of 
cough, described as productive and without chest pain.  It 
was noted that he smoked 3/4 pack of cigarettes a day.  Breath 
sounds were clear on the left and right, respiration was 
normal, and chest wall movement was equal.  Chest x-rays in 
August 1997 and August 2000 showed no abnormal lung 
pathology.

The appellant seeks service connection for a lung condition.  
He has not specified the nature of that condition or 
identified any abnormal symptomatology that leads him to 
believe he has a chronic lung disorder.  He has alleged 
simply that he has a lung condition due to herbicide exposure 
in Vietnam.  While service medical records showed wheezes 
associated with smoking, subsequent medical records are 
fairly unremarkable with the exception of acute and 
transitory upper respiratory infections.  Chest x-rays are 
normal.  As competent evidence of a lung condition has not 
been presented, the claim is denied.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Because a 
current lung disability is not shown, the Board finds that 
consideration of the appellant's status (i.e. whether he had 
Vietnam service) and the Agent Orange provisions is not 
necessary.  See 38 C.F.R. §§ 3.307, 3.309(e) (2007).  Absent 
a relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

In reaching this decision, the Board acknowledges that the RO 
has not obtained a VA examining addressing the etiology of 
his claimed ulcers.  However, as noted above, there is no 
competent evidence that the veteran's has a current lung 
disability.  Furthermore, there is no competent evidence of 
record to "indicate" that a current lung disability 
resulted from active service.  In light of these 
circumstances, VA is under no duty to provide him with a VA 
compensation and pension examination addressing the etiology 
of his alleged lung disability.  See McLendon.



E  Herniated Nucleus Pulposus 

Service medical records show no complaints or treatment for 
injury or disease of the spine.  On separation examination in 
May 1974, the appellant denied recurrent back pain on the 
history portion and clinical evaluation showed normal spine.

Private medical records reflect that the appellant worked in 
housekeeping at a private hospital.  Medical records dated 
August 1986 show that he injured his back while lifting 
furniture at work in June 1986.  Herniated nucleus pulposus 
at L5-S1 was diagnosed and the appellant underwent lumbar 
laminectomy and fusion.  An August 1991 examination report 
noted status post laminectomy.  In February 1992, the 
appellant was assessed with spinal stenosis.  In November 
1996, the appellant reported back pain.  There was minimal 
scoliosis.  No spasms or point tenderness was found.  There 
was a scar and full range of motion with difficulty.  The 
assessment was back tightness.  In September 2001, the 
appellant was seen for complaints of a pulled muscle in his 
back.  The assessment was low back strain.  An August 2004 VA 
treatment note reflects disc bulging and osteoporosis of the 
spine.

Although the evidence of record shows a current back 
disability, competent evidence has not been presented showing 
that it is attributable to service.  We note that the 
evidence of record shows neither back complaints nor abnormal 
pathology in service.  The evidence of record further shows 
that the appellant sustained a back injury at work roughly 12 
years after service discharge.  From the time of this injury, 
the appellant had back complaints and a diagnosis for 
herniated nucleus pulposus, but not before this time.  As 
such, the Board is compelled to conclude that the appellant's 
back problems emanate from his work-related injury in 1986.  
Competent evidence relating the appellant's current back 
disability to service has not been presented.  Therefore, the 
claim for service connection for a herniated nucleus pulposus 
is denied.

In reaching this decision, the Board acknowledges that the RO 
has not obtained a VA examining addressing the etiology of 
his herniated nucleus pulpous.  While there is competent 
evidence that the veteran has this disability, the veteran 
has not identified an alleged in-service event, injury, or 
disease that is causally related to this condition.  
Furthermore, there is no evidence of record to "indicate" 
that a low back disability resulted from active service.  In 
light of these circumstances, VA is under no duty to provide 
him with a VA compensation and pension examination addressing 
the etiology of his herniated nucleus pulpous.  See McLendon.


ORDER

Service connection for HIV related illness is denied.

Service connection for depression is denied.

Service connection for hepatitis C is denied.

Service connection for ulcers is denied.

Service connection for a lung condition is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.

Service connection for herniated nucleus pulposus of the 
lumbar spine is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


